 



Exhibit 10.3
PLATINUM UNDERWRITERS HOLDINGS, LTD.
CHANGE IN CONTROL SEVERANCE PLAN
          The Board of Directors of Platinum Underwriters Holdings, Ltd. (the
“Company”) has determined that it is in the best interests of the Company and
its stockholders to adopt the Platinum Underwriters Holdings, Ltd. Change in
Control Severance Plan (the “Plan”) to provide severance benefits to certain of
the employees of the Company and its Subsidiaries in the event of a termination
of employment following a Change in Control. The purpose of the Plan is to
secure the continued services, dedication and objectivity of such employees of
the Company and its Subsidiaries in the event of any threat or occurrence of a
Change in Control without concern as to whether such employees might be hindered
or distracted by personal uncertainties and risks created by any such actual or
threatened Change in Control.
          1. DEFINITIONS. The following definitions shall apply for purposes of
the Plan:
     (a) “Annual Bonus” means a Participant’s target annual bonus for the year
in which the Date of Termination occurs.
     (b) “Base Salary” means the highest annual rate of salary or wages
(excluding all bonus and incentive compensation) payable by the Company and its
Subsidiaries to a Participant during the 12-month period immediately prior to
such Participant’s Date of Termination.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Cause” means: (A) the willful and continued failure of Participant to
perform substantially Participant’s duties with the Company (other than any such
failure resulting from Participant’s incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to
Participant by the Board which specifically identifies the manner in which the
Board believes that Participant has not substantially performed Participant’s
duties (B) the willful engaging by Participant in illegal conduct or gross
misconduct which is demonstrably and materially injurious to the Company or its
affiliates, or (C) Participant’s conviction of, or plea of guilty or nolo
contendere to, a felony or other crime involving moral turpitude. For purposes
of this paragraph, no act or failure to act by Participant shall be considered
“willful” unless done or omitted to be done by Participant in bad faith and
without reasonable belief that Participant’s action or omission was in the best
interests of the Company or its affiliates. Cause shall not exist unless and
until the Company has delivered to Participant a copy of a resolution duly
adopted by three-quarters (3/4) of the entire Board (excluding Participant if
Participant is a Board member) at a meeting of the Board called and held for
such purpose (after reasonable notice to Participant and an opportunity for
Participant, together with counsel, to be heard before the Board), finding that
in the good faith opinion of the Board an event set forth in clauses (A), (B) or
(C) has occurred and specifying the particulars thereof in detail;

 



--------------------------------------------------------------------------------



 



     (e) “Change in Control” shall have the meaning ascribed to such term in the
Company’s 2006 Share Incentive Plan.
     (f) “Committee” means the Compensation Committee of the Board.
     (g) “Date of Termination” means the date on which a Participant’s
employment with such Participant’s Employer terminates by reason of a Qualifying
Termination.
     (h) “Effective Date” means the date set forth in Section 14(b) of this Plan
as the effective date of this Plan.
     (i) “Employer” means the Company or any Subsidiary that employs a
Participant.
     (j) “Good Reason” means the occurrence of any of the following events
within the two-year period following a Change in Control without a Participant’s
express written consent:
     (A) (1) any material and adverse change in the duties or responsibilities
(including reporting responsibilities) of such Participant that is inconsistent
in any material and adverse respect with Participant’s position(s), duties or
responsibilities with the Company immediately prior to such Change in Control
(including any material and adverse diminution of such duties or
responsibilities) or (2) a material and adverse change in such Participant’s
titles or offices (including, if applicable, membership on the Board) with the
Company as in effect immediately prior to such Change in Control;
     (B) any material reduction in such Participant’s rate of annual base salary
or annual target bonus or the after-tax value of the Participant’s housing
allowance (including any material and adverse change in the formula for such
annual bonus target) as in effect immediately prior to such Change in Control or
as the same may be increased from time to time thereafter;
     (C) any requirement of the Company that such Participant (1) be based in
any location a material distance from the office where Participant is located at
the time of the Change in Control or (2) travel on Company business to an extent
substantially and materially greater than the travel obligations of Participant
immediately prior to such Change in Control; or
     (D) a material reduction in (1) the aggregate value of employee, incentive
compensation, welfare and fringe benefits provided to such Participant from the
benefits provided under the employee benefit plans, incentive compensation
plans, welfare benefit plans and fringe benefit plans in which such Participant
was participating immediately prior to such Change in Control, or (2) the paid
vacation benefits provided to such Participant from the paid vacation benefits
in effect for such Participant immediately prior to such Change in Control.

- 2 -



--------------------------------------------------------------------------------



 



          In no event will a Participant have the right to terminate his or her
employment for Good Reason unless (i) such Participant provides written notice
to the Company within ninety (90) days after the initial occurrence of the event
or condition that gives such Participant the right to terminate his or her
employment for Good Reason and (ii) the Company has not cured such Participant’s
right to terminate his or her employment for Good Reason within thirty (30) days
of the receipt of such written notice by the Company. In no event will a
Participant have the right to terminate his or her employment for Good Reason
more than two years after the initial occurrence of the event or condition that
gives such Participant the right to terminate his or her employment for Good
Reason. A Participant’s right to terminate his or her employment for Good Reason
shall not be affected by Participant’s incapacities due to mental or physical
illness and such Participant’s continued employment shall not constitute consent
to, or a waiver of rights with respect to, any event or condition constituting
Good Reason.
          (k) “Participant” means those employees of the Company or its
Subsidiaries listed on the Severance Benefit Schedule.
          (l) “Plan” means this Platinum Underwriters Holdings, Ltd. Change in
Control Severance Plan.
          (m) “Qualifying Termination” means (i) a termination of a
Participant’s employment by the Employer other than for Cause during the
two-year period following a Change in Control or (ii) a termination of a
Participant’s employment by such Participant for Good Reason during the two-year
period following a Change in Control. Termination of a Participant’s employment
on account of such Participant’s death or on account of such Participant’s
disability, as defined under the Employer’s long-term disability plan, shall not
be treated as a Qualifying Termination.
          (n) “Severance Benefit” means the benefit payable in accordance with
Section 3(b) of this Plan.
          (o) “Severance Multiple” means the multiple assigned to one of three
Tiers in which a Participant is placed pursuant to the authority granted in
Section 2(b) of this Plan, which multiple shall be used to determine such
Participant’s Severance Benefit, as follows:

          Tier   Severance Multiple  
Tier 1
    200%  
Tier 2
    100%  
Tier 3
    50%  

          (p) “ Severance Benefit Schedule” means the schedule of Participants
and their assigned Tiers, as determined from time to time in accordance with
this Plan.

- 3 -



--------------------------------------------------------------------------------



 



     (q) “Subsidiary” means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% of the assets or liquidation or dissolution.
     2. ELIGIBILITY; AUTHORITY.
     (a) Eligibility. Each Participant shall be eligible to participate in this
Plan. Notwithstanding the foregoing, if a Participant ceases to be an employee
of the Company or any Subsidiary prior to a Change in Control, such Participant
shall have no further rights under this Plan; provided, however, that if
(i) such Participant’s employment is terminated prior to a Change in Control for
reasons that would have constituted a Qualifying Termination if they had
occurred following a Change in Control; (ii) such Participant reasonably
demonstrates that such termination (or Good Reason event) was at the request of
a third party who had indicated an intention or taken steps reasonably
calculated to effect a Change in Control; and (iii) a Change in Control
involving such third party (or a party competing with such third party to
effectuate a Change in Control) does occur, then for purposes of this Plan, the
date immediately prior to the date of such termination of employment or event
constituting Good Reason shall be treated as a Change in Control. With respect
to a Participant described in the immediately preceding sentence, the timing of
payments and benefits to such Participant under Section 3 shall be determined by
treating the date of the actual Change in Control as the Date of Termination
hereunder.
     (b) Authority. The Committee shall have the authority to place a
Participant in any Tier or to transfer a Participant from one Tier to another
Tier at any time. The Chief Executive Officer of the Company shall have the
authority to place a Participant in Tier 2 or Tier 3 or to transfer a
Participant among Tier 2 and Tier 3 at any time. All such determinations shall
be made in writing and dated, and shall be set forth on the Severance Benefits
Schedule. Notwithstanding the foregoing, no reduction in Severance Benefits
shall be effective within the one-year period prior to a Change in Control.
     3. PAYMENTS UPON TERMINATION OF EMPLOYMENT.
     If, during the two-year period following a Change in Control, the
employment of a Participant shall terminate, by reason of a Qualifying
Termination, then the Company shall provide to such Participant the following
benefits:
 (a) Accrued Compensation. Within thirty (30) days following such Participant’s
Date of Termination, the Company shall pay to such Participant a lump-sum cash
amount equal to the sum of (A) such Participant’s Base Salary (without regard to
any reduction constituting Good Reason) through the Date of Termination and any
bonus awards that have been awarded, but are not yet payable, (B) any accrued
vacation or sick

- 4 -



--------------------------------------------------------------------------------



 



pay, and (C) any other accrued compensation in each case to the extent not
theretofore paid.
     (b)  Severance Benefit. Within thirty (30) days following the Date of
Termination, the Company shall pay to such Participant a lump-sum cash payment
equal to the product of such Participant’s Severance Multiple as set forth on
the Severance Benefit Schedule in effect on the date of the Change in Control
(subject to the last sentence of Section 2(b) hereof) multiplied by the sum of
such Participant’s Base Salary and Annual Bonus.
     (c)  Welfare Benefits. Commencing on the Date of Termination and continuing
for a period of time equal to one year multiplied by such Participant’s
Severance Multiple, the Company shall continue to keep in full force and effect
(or otherwise provide) all policies of medical, dental, accident, disability and
life insurance with respect to such Participant and Participant’s dependents
with the same level of coverage, upon the same terms and otherwise to the same
extent as such policies shall have been in effect for such Participant
immediately prior to the Date of Termination (or, if more favorable to such
Participant, immediately prior to the Change in Control), and the Company and
such Participant shall share the costs of the continuation of such insurance
coverage in the same proportion as such costs were shared immediately prior to
the Date of Termination. If such Participant cannot continue to participate in
the policies of the Company (or such Participant’s Employer) providing such
benefits, the Company shall otherwise provide such benefits outside of the
policies on the same after-tax basis as if participation had continued.
Notwithstanding the foregoing, if such Participant becomes reemployed with
another employer and is eligible to receive any of the welfare benefits
described in this Section 3(c) from such employer, such Participant shall cease
receiving such benefit under this Plan.
     (d)  Equity Incentives. Notwithstanding anything to the contrary in any
plan, award or agreement, immediately upon the Date of Termination, all share
options, restricted shares or other equity incentives held by such Participant
with respect to the Company’s shares (other than equity incentives awarded under
the Company’s Executive Incentive Plan) that have not previously become vested
shall become vested and exercisable. In addition, all share options held by such
Participant on the Date of Termination will not expire until one year following
the Date of Termination (or the expiration of the full original term of the
option, if earlier). Equity incentives awarded under the Company’s Executive
Incentive Plan shall vest in accordance with their terms.
     (e)  Relocation. Upon submission of supporting documentation, the Company
shall pay such Participant’s reasonable relocation expenses to return to his or
her home country, including moving expenses, real estate fees and commissions
and related expenses. Payment will be made within thirty (30) days after
submission but in no event will payment be made more than two and one-half
months following the end of the calendar year in which the applicable relocation
expenses are incurred by such Participant.

- 5 -



--------------------------------------------------------------------------------



 



          4. EXCISE TAX INDEMNITY.
          (a) Anything in this Plan to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution
(or any acceleration of any payment, award, benefit or distribution) by the
Company (or any of its affiliated entities) or any entity which effectuates a
Change in Control (or any of its affiliated entities) to or for the benefit of a
Participant (whether pursuant to the terms of this Plan or otherwise, but
determined without regard to any additional payments required under this
Section 4) (the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by such Participant with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to such Participant an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by such Participant of all taxes (including any
Excise Tax) imposed upon the Gross-Up Payment, such Participant retains an
amount of the Gross-Up Payment equal to the sum of (x) the Excise Tax imposed
upon the Payments and (y) the product of any deductions disallowed because of
the inclusion of the Gross-Up Payment in such Participant’s adjusted gross
income and the highest applicable marginal rate of federal income taxation for
the calendar year in which the Gross-Up Payment is to be made. For purposes of
determining the amount of the Gross-Up Payment, such Participant shall be deemed
to (i) pay federal income taxes at the highest marginal rates of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made,
(ii) pay applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes and (iii) have otherwise allowable
deductions for federal income tax purposes at least equal to those which could
be disallowed because of the inclusion of the Gross-Up Payment in such
Participant’s adjusted gross income. Notwithstanding the foregoing provisions of
this Section 4, if it shall be determined that such Participant is entitled to a
Gross-Up Payment, but that the Payments would not be subject to the Excise Tax
if the Payments were reduced by an amount that is less than 10% of the portion
of the Payments that would be treated as “parachute payments” under Section 280G
of the Code, then the amounts payable to such Participant under this Plan shall
be reduced (but not below zero) to the maximum amount that could be paid to
Participant without giving rise to the Excise Tax (the “Safe Harbor Cap”), and
no Gross-Up Payment shall be made to such Participant. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing first the
payments under Section 3(b), unless an alternative method of reduction is
elected by such Participant. For purposes of reducing the Payments to the Safe
Harbor Cap, only amounts payable under this Plan (and no other Payments) shall
be reduced. If the reduction of the amounts payable hereunder would not result
in a reduction of the Payments to the Safe Harbor Cap, no amounts payable under
this Plan shall be reduced pursuant to this provision.
          (b) All determinations required to be made under this Section 4,
including whether and when a Gross-Up Payment is required, the amount of such
Gross-Up Payment, the reduction of the Payments to the Safe Harbor Cap and the
assumptions to be utilized in arriving at such determinations, shall be made by
the public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and such
Participant

- 6 -



--------------------------------------------------------------------------------



 



within fifteen (15) business days of the receipt of notice from the Company or
such Participant that there has been a Payment, or such earlier time as is
requested by the Company (collectively, the “Determination”). In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group affecting the Change in Control, such Participant may appoint
another nationally recognized public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company and the Company shall enter into any Agreement
requested by the Accounting Firm in connection with the performance of the
services hereunder. The Gross-Up Payment with respect to any Payments shall be
made no later than thirty (30) days following such Payment. If the Accounting
Firm determines that no Excise Tax is payable by such Participant, it shall
furnish such Participant with a written opinion to such effect, and to the
effect that failure to report the Excise Tax, if any, on such Participant’s
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty. In the event the Accounting Firm determines that
the Payments shall be reduced to the Safe Harbor Cap, it shall furnish such
Participant with a written opinion to such effect. The Determination by the
Accounting Firm shall be binding upon the Company and such Participant. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the Determination, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”) or Gross-Up
Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event that such Participant thereafter is required to make payment of any
Excise Tax or additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment (together
with interest at the rate provided in Section 1274 (b) (2) (B) of the Code)
shall be promptly paid by the Company to or for the benefit of such Participant.
In the event the amount of the Gross-Up Payment exceeds the amount necessary to
reimburse such Participant for Participant’s Excise Tax, the Accounting Firm
shall determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in Section 1274 (b)
(2) of the Code) shall be promptly paid by such Participant (to the extent he
has received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company. Such Participant shall
cooperate, to the extent such Participant’s expenses are reimbursed by the
Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax.
          5. WITHHOLDING TAXES.
     The Company may withhold from all payments due to a Participant (or such
Participant’s beneficiary or estate) hereunder all taxes which, by applicable
federal, state, local or other law, the Company or any Employer is required to
withhold therefrom.
          6. NO MITIGATION OR OFFSET.
     The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against a Participant or others, except as
set forth in Section 14(d) hereof. In no event shall a Participant

- 7 -



--------------------------------------------------------------------------------



 



be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to such Participant under any of the
provisions of this Agreement, and, except as set forth in Section 3(c) hereof,
such amounts shall not be reduced whether or not such Participant obtains other
employment.
          7. REIMBURSEMENT OF EXPENSES; ARBITRATION.
     The Company agrees to pay as incurred all legal fees and expenses which a
Participant may reasonably incur as a result of any contest pursued or defended
against in good faith by such Participant regarding the Plan plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”). Any dispute or controversy arising under or in connection with this
Plan shall be settled exclusively by arbitration in the city nearest to the
place of residence of such Participant in which a United States District Court
is situated by three arbitrators in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction; provided, however, that
such Participant shall be entitled to seek specific performance of such
Participant’s right to be paid under this Plan during the pendency of any
dispute or controversy arising under or in connection with this Plan. The
Company shall bear all costs and expenses arising in connection with any
arbitration proceeding pursuant to this Section, unless the arbitrators
determine that such Participant’s position was frivolous or otherwise taken in
bad faith, in which case the arbitrators may determine that such Participant
shall bear his or her own legal fees.
          8. TERMINATION OR AMENDMENT OF PLAN.
     This Plan shall be in effect as of the Effective Date. The Company shall
have the right prior to a Change in Control, in its sole discretion pursuant to
action by the Board, to approve the termination or amendment of this Plan;
provided, however, that no such action which would adversely affect the rights
or potential rights of Participants shall be effective if taken or approved by
the Board during the twelve (12) month period prior to a Change in Control; and
provided, further, that in no event shall this Plan be terminated or amended
following a Change in Control in any manner which would adversely affect the
rights or potential rights of Participants under this Plan with respect to such
Change in Control. Notwithstanding the foregoing, adjustments or changes to
Severance Benefit Schedule shall not be deemed to be an amendment or termination
of the Plan.
          9. SUCCESSORS.
          (a) This Plan shall not be terminated by any merger, combination,
consolidation, share exchange or similar event involving the Company whereby the
Company is or is not the surviving or resulting entity. In the event of any
merger, consolidation, share exchange or similar event, the provisions of this
Plan shall be binding upon the surviving or resulting corporation or the person
or entity to which such assets are transferred.
          (b) This Plan shall inure to the benefit of and be enforceable by each
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If a Participant shall
die while any amounts are payable to

- 8 -



--------------------------------------------------------------------------------



 



such Participant hereunder (including any payments which may be owed under
Section 4), all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Plan to such person or persons appointed in
writing by such Participant to receive such amounts or, if no person is so
appointed, to such Participant’s estate.
          10. NON-SOLICITATION; NON-DISCLOSURE; NON-DISPARAGEMENT.
     The following conditions apply to the receipt of the payments and benefits
provided for under this Plan:
          (a) At all times during such Participant’s employment and for a period
of time immediately following the Date of Termination equal to one year
multiplied by such Participant’s Severance Multiple, a Participant shall not,
without the prior written consent of the Committee (or its delegate), solicit or
take any action to cause the solicitation of any person who as of that date was
a client, customer, policyholder, vendor, consultant or agent of the Company to
discontinue business, in whole or in part with the Company.
          (b) At all times during such Participant’s employment and for a period
of time immediately following the Date of Termination equal to one year
multiplied by such Participant’s Severance Multiple, a Participant shall not,
without the prior written consent of the Committee (or its delegate), employ or
seek to employ any person employed at that time by the Company or any of its
Subsidiaries, or otherwise encourage or entice such person or entity to leave
such employment.
          (c) A Participant shall keep secret and retain in the strictest
confidence all confidential matters which relate to the Company, its
Subsidiaries and affiliates, including, without limitation, customer lists,
client lists, trade secrets, pricing policies and other business affairs of the
Company, its Subsidiaries and affiliates learned by him from the Company or any
such Subsidiary or affiliate or otherwise, and not to disclose any such
confidential matter to anyone outside the Company or any of its Subsidiaries or
affiliates, whether during or after such Participant’s period of service with
the Company, except (i) as such disclosure may be required or appropriate in
connection with such Participant’s work as an employee of the Company or
(ii) when required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order such Participant to divulge, disclose or make accessible such
information. Such Participant must give the Company advance written notice of
any disclosure pursuant to clause (ii) of the preceding sentence and to
cooperate with any efforts by the Company to limit the extent of such
disclosure. Upon request by the Company, a Participant will deliver promptly to
the Company upon termination of such Participant’s services for the Company, or
at any time thereafter as the Company may request, all Company, Subsidiary or
affiliate memoranda, notes, records, reports, manuals, drawings, designs,
computer files in any media and other documents (and all copies thereof)
relating to the Company’s or any Subsidiary’s or affiliate’s business and all
property of the Company or any subsidiary or affiliate associated therewith,
which such Participant may then possess or have under such Participant’s direct
control, other than personal notes, diaries, rolodexes and correspondence.

- 9 -



--------------------------------------------------------------------------------



 



          (d) A Participant shall not express any opinions or views or knowingly
take any other actions that will materially and adversely affect the business
reputation or goodwill of the Company, its affiliates, directors, officers or
employees.
          11. WAIVER, RELEASE AND AGREEMENT.
          The receipt of severance payments and benefits provided to a
Participant under Section 3 hereof shall be conditioned upon the execution and
non-revocation by such Participant of a full and complete waiver and release of
any and all claims against the Company, its affiliates and their officers and
directors, and agreement to comply with the covenants set forth in Section 10
hereof, substantially in the form attached hereto as Exhibit A.
          12. GOVERNING LAW; VALIDITY.
     The interpretation, construction and performance of this Plan shall be
governed by and construed and enforced in accordance with the laws of the State
of New York without regard to the principle of conflicts of laws. The invalidity
or unenforceability of any provision of this Plan shall not affect the validity
or enforceability of any other provision of this Plan, which other provisions
shall remain in full force and effect.
          13. ADMINISTRATION. This Plan shall be administered by the Committee.
The Committee shall provide written notice to any Participant whose claim for
Severance Benefits has been denied, setting forth specific reasons for such
denial, written in a manner calculated to be understood by such Participant, and
affording such Participant a full and fair review of the decision denying the
claim.
          14. MISCELLANEOUS.
          (a) Neither the Company nor any Employer shall be required to fund or
otherwise segregate assets to be used for the payment of any benefits under this
Plan. The Company shall make such payments only out of its general corporate
funds, and therefore its obligation to make such payments shall be subject to
any claims of its other creditors having priority as to its assets.
          (b) The “Effective Date” of this Plan is June 1, 2007.
          (c) This Plan does not constitute a contract of employment or impose
on the Company or a Participant’s Employer any obligation to retain a
Participant as an employee, to change the status of a Participant’s employment,
or to change the policies of the Company or its Subsidiaries regarding
termination of employment.
          (d) Any amounts payable to any Participant pursuant to any other plan
or agreement with, the Company or other Employer on account of Participant’s
termination of employment shall be offset against any payments made to such
Participant pursuant to this Plan to the extent necessary to avoid the
duplication of benefits.

- 10 -



--------------------------------------------------------------------------------



 



EXHIBIT A
FULL AND COMPLETE WAIVER, RELEASE
AND AGREEMENT
          I,                     , in consideration of the severance payments
and benefits (the “Severance Benefits”) to be provided to me pursuant to the
Change in Control Severance Plan of Platinum Underwriters Holdings, Ltd. (the
“Severance Plan”), for myself and my heirs, executors, administrators and
assigns, do hereby knowingly and voluntarily release and forever discharge
Platinum Underwriters Holdings, Ltd., its subsidiaries and affiliates
(collectively, the “Companies”) and their respective current and former
directors, officers and employees from, and covenant not to sue or proceed
against any of the foregoing on the basis of, any and all claims, actions and
causes of action upon or by reason of any matter arising out of my employment by
the Companies and the cessation of said employment, and including, but not
limited to, any alleged violation of those federal, state and local laws
prohibiting employment discrimination based on age, sex, race, color, national
origin, religion, disability, veteran or marital status, sexual orientation, or
any other protected trait or characteristic, or retaliation for engaging in any
protected activity, including, without limitation, the Age Discrimination in
Employment Act of 1967, 29 U.S.C. 621 et seq., as amended by the Older Workers
Benefit Protection Act, P.L. 101-433, the Equal Pay Act of 1963, 9 U.S.C. 206 et
seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e et
seq., the Civil Rights Act of 1866, 42 U.S.C. 1981, the Civil Rights Act of
1991, 42 U.S.C. 1981a, the Americans with Disabilities Act, 42 U.S.C. 12101 et
seq., the Rehabilitation Act of 1973, 29 U.S.C. 791 et seq., the Family and
Medical Leave Act of 1993, 28 U.S.C. 2601 and 2611 et seq., and equivalent
provisions under Bermuda law (including, without limitation, the Employment Act
2000 and the Human Rights Act 1981), whether KNOWN OR UNKNOWN, fixed or
contingent, which I ever had, now have, or may have, or which I, my heirs,
executors, administrators or assigns hereafter can, shall or may have, from the
beginning of time through the date on which I sign this Full and Complete
Waiver, Release and Agreement (this “Release”), including without limitation
those arising out of or related to my employment or separation from employment
with the Companies (collectively the “Released Claims”).
          In consideration of the Severance Benefits, I also hereby warrant and
represent and agree to comply with the following:
  (a) At all times during my employment with the Companies and for a period of
time equal to one year multiplied by my Severance Multiple (as defined in the
Severance Plan) immediately following termination for any reason, I did not and
shall not, without the prior written consent of the Compensation Committee of
the Board of Directors of Platinum Underwriters Holdings, Ltd. (the
“Committee”), (i) solicit or take any action to cause the solicitation of any
person who as of that date was a client, customer, policyholder, vendor,
consultant or agent of the Companies to discontinue business, in whole or in
part with the Companies, or (ii) employ or seek to employ any person employed at
that

 



--------------------------------------------------------------------------------



 



time by the Companies or otherwise encourage or entice such person or entity to
leave such employment.
  (b) I shall keep secret and retain in the strictest confidence all
confidential matters which relate to the Companies, including, without
limitation, customer lists, client lists, trade secrets, pricing policies and
other business affairs of the Companies learned by me from the Companies or
otherwise, and I shall not disclose any such confidential matter to anyone
outside the Companies, whether during or after my period of service with the
Companies, except (i) as such disclosure may be required or appropriate in
connection with my work as an employee of the Companies or (ii) when required to
do so by a court of law, by any governmental agency having supervisory authority
over the business of the Companies or by any administrative or legislative body
(including a committee thereof) with apparent jurisdiction to order me to
divulge, disclose or make accessible such information. I shall give Platinum
Underwriters Holdings, Ltd. advance written notice of any disclosure pursuant to
clause (ii) of the preceding sentence and to cooperate with any efforts by the
Companies to limit the extent of such disclosure. Upon request by the Companies,
I shall deliver promptly to Platinum Underwriters Holdings, Ltd. upon
termination of my employment with the Companies, or at any time thereafter as
the Companies may request, all memoranda, notes, records, reports, manuals,
drawings, designs, computer files in any media and other documents (and all
copies thereof) relating to the Companies’ business and all property of the
Companies, which I possess or which are under my direct control, other than
personal notes, diaries, rolodexes and correspondence.
  (c) I shall not express any opinions or views or knowingly take any other
actions that will materially and adversely affect the business reputation or
goodwill of the Companies or their employees.
       I hereby warrant and represent that I have made no sale, assignment, or
other transfer, or attempted sale, assignment, or other transfer, of any of the
Released Claims. I fully understand and agree that:

1.   This Release is in exchange for the Severance Benefits, to which I would
otherwise not be entitled;   2.   No rights or claims are released or waived
that may arise after the date this Release is signed by me;   3.   I am hereby
advised to consult with an attorney before signing this Release;   4.   I have
twenty-one (21) days from my receipt of this Release within which to consider
whether or not to sign it;   5.   I have seven (7) days following my signature
of this Release to revoke the Release; and

- 2 -



--------------------------------------------------------------------------------



 



6.   This Release shall not become effective or enforceable until the revocation
period of seven (7) days has expired.

          If I choose to revoke this Release, I must do so by notifying Platinum
Underwriters Holdings, Ltd. in writing. This written notice of revocation must
be faxed and mailed by first class mail within the seven (7) day revocation
period and addressed as follows:
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08 Bermuda
Attention: General Counsel
Fax: 441-295-4605
With a copy to:
Dewey Ballantine LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Linda E. Ransom, Esq.
Fax: 212-259-6333
          This Release is the complete understanding between me and the
Companies in respect of the subject matter of this Release and supersedes all
prior agreements relating to the same subject matter. I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.
          In the event that any provision of this Release should be held to be
invalid or unenforceable, each and all of the other provisions of this Release
shall remain in full force and effect. If any provision of this Release is found
to be invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. This Release is to be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to rules relating to
conflict of laws. This Release inures to the benefit of the Companies and their
successors and assigns. I have carefully read this Release, fully understand
each of its terms and conditions, and intend to abide by this Release in every
respect. As such, I knowingly and voluntarily sign this Release.
                                                               
          [Name]
Dated:                                           

- 3 -